Citation Nr: 9912876	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-03 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico




THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 




ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had service from August 1952 to October 1954.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico which denied entitlement to a permanent and total 
disability rating for pension purposes.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).

In this regard, the Board notes that, in his substantive 
appeal to the Board, dated in March 1998, the veteran 
requested a hearing before a Member of the Board at the RO.  
It does not appear that said hearing was scheduled.

In addition, in the substantive appeal, the veteran stated 
that he wanted compensation and not a pension.  It is unclear 
whether this was an attempt to withdraw the claim for pension 
benefits.  The RO is to request clarification from the 
veteran on whether he wishes to pursue the nonservice pension 
issue, or withdraw it.

Finally, the Board notes that the veteran is representing 
himself in this matter.  He is informed that, should he so 
choose, he can contact the RO for information concerning 
assistance/representation in presenting his claim.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
to ascertain whether consideration of the 
issue of a nonservice connected pension 
is still desired.  If not, the appellant 
should specifically withdraw that issue 
from consideration in writing.  No 
additional action as to that issue would 
then be needed.  If the issue is not 
specifically withdrawn from 
consideration, the action requested below 
as to a nonservice connected pension 
should be undertaken.

2.  The RO should schedule the veteran 
for a Travel Board hearing in accordance 
with applicable procedures.  Care should 
be taken to assure that the veteran, and 
a representative if one is selected, is 
adequately informed of the time and 
location of the hearing.  If the 
appellant decides that he does not want 
to await scheduling for a Travel Board 
hearing, he may withdraw the request, in 
writing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


